 1                                                                     Honorable Barbara J. Rothstein

 2

 3

 4

 5

 6

 7

 8

 9                                UNITED STATES DISTRICT COURT
                                 WESTERN DISTRICT OF WASHINGTON
10                                         AT SEATTLE

11
      IGNACIO LANUZA,
                                                           Case No. 2:14-cv-01641-BJR
12
                                              Plaintiff,
                                                           DECLARATION OF IGNACIO
13
                      v.                                   LANUZA IN SUPPORT OF
                                                           RESPONSE TO DEFENDANTS’
14
      UNITED STATES OF AMERICA ET AL.                      MOTION FOR FEES AND
                                                           SANCTIONS
15
                                        Defendants.
16
     I, Ignacio Lanuza, declare as follows:
17
        1. I am the Plaintiff in this action. The matters contained in this Declaration are of my
18
            personal knowledge and, if called as a witness, I could and would testify competently to
19
            the matters set forth herein.
20
        2. I work in construction, and as a result, my income varies from month to month. During
21
            the summer I can earn up to $4,000 a month, but during the winter months, it can be far
22
            less, like $2,500.
23

24
     DECL. OF IGNACIO LANUZA IN                                 NORTHWEST IMMIGRANT RIGHTS PROJECT
     SUPP. OF RESP. TO DEF.’S MOT.                                           615 Second Avenue, Suite 400
     FOR FEES AND SANCTIONS – 1                                                        Seattle, WA 98104
     Case No. 2:14-CV-01641-BJR                                                       Tel. (206) 957-8611
 1      3. I have a 2005 Chrysler 300. I bought it for $16,000 many years ago, and I still own the

 2          car today. I also have an old Nissan 1996 pickup truck. These are the main assets that I

 3          have.

 4      4. I do not have more than $1,000 in my bank account.

 5      5. My rent and utilities cost around $1,700 a month. In addition, I have to pay $400 a month

 6          for food and likely around $200 a month for gas.

 7      6. I also pay several hundred dollars a month for expenses related to my children.

 8      7. I estimate that I spent at least $15,000 to defend my immigration case. I paid my first

 9          lawyer over $5000, and after he died, I received $1200 back. I then hired Carol Edwards

10          as my lawyer, and my records indicate that I paid her nearly $7,000. After Carol, my wife

11          and I hired Hilary. Hilary charged me $6,000 for his services. I am continuing to make

12          payments to Hilary, and have an outstanding debt to Hilary of $2,500. I also had to pay

13          the costs for filings during my immigration case, and for services like the forensic report.

14      8. During my immigration case, my family was not able to save any money. We had to pay

15          for the kids and the immigration case. My wife took care of the kids, while I worked to

16          pay for everything.

17

18

19

20

21

22

23

24
     DECL. OF IGNACIO LANUZA IN                                 NORTHWEST IMMIGRANT RIGHTS PROJECT
     SUPP. OF RESP. TO DEF.’S MOT.                                           615 Second Avenue, Suite 400
     FOR FEES AND SANCTIONS – 2                                                        Seattle, WA 98104
     Case No. 2:14-CV-01641-BJR                                                       Tel. (206) 957-8611
 1   EXECUTED this    S"+"'day of September, 2019 in Seattle, Washington.
 2
                                       . �L$na,c /o Lct.nu;-c '
                                              .                   I
                                         [gnacw Lanuza
 3


 4


5


6


 7


8


 9


10


11


12


13


14


15


16


17


18


19


20


21


22


23


24

     DECL. OF IGNACIO LANUZA IN                               NORTHWEST IMMIGRANT RIGHTS PROJECT
     SUPP. OF RESP. TO DEF.'S MOT.                                          615 Second Avenue,   Suite   400
                                                                                      Seattle, WA 98104
     FOR FEES AND SANCTIONS - 3
                                                                                     Tel.   (206) 957-8611
     Case No. 2:14-CV-01641-BJR
                                  CERTIFICATE OF INTERPRETATION


 2          I, Aaron Korthuis, hereby certify that I interpreted the attached declaration into Spanish


 3   and read it to the declarant who indicated that he understood it and agreed to its contents. I further


 4   certifythat I am competent in both English and Spanish to render and certifysuch interpretation.


 5   Dated this 5th dayofSeptember, 2019.




                                                      ?;--
                                                       '
 6


 7                                                  Aaron Korthuis

 8


 9


lO


l1


12


13


14


15


16


17


18


19


20


21


22


23


24

     DECL. OF IGNACIO LANUZA IN                                   NORTHWEST IMMIGRANT RIGHTS PROJECT
     SUPP. OF RESP. TO DEF.'S MOT.                                                615   Second Avenue, Suite   400
     FOR FEES AND SANCTIONS       -   3                                                       Seattle, WA    98104
                                                                                             Tel.   (206) 957-8611
     Case No. 2:14-CV-01641-BJR
 1                                   CERTIFICATE OF SERVICE

 2          I hereby certify that on September 10, 2019, I electronically filed the foregoing with the

 3 Clerk of the Court using the CM/ECF system which will send notification of such filing to the

 4 following:

 5                 Timothy M. Durkin:             USAWAE.TDurkinECF@usdoj.gov
                                                  CaseView.ECF@usdoj.gov
 6                                                Tim.Durkin@usdoj.gov
                                                  kendall.curtis@usdoj.gov
 7                                                mary.f.buhl@usdoj.gov

 8 And I hereby certify that I have mailed by United States Postal Service the document to the

 9 following non CM/ECF participants:

10                 None.

11

12 Dated: September 10, 2019                              s/ Aaron Korthuis
                                                          615 Second Ave. Suite 400
13                                                        Seattle, WA 98104
                                                          Tel: (206) 816-3872
14                                                        aaron@nwirp.org

15

16

17

18

19

20

21

22

23

24
     DECL. OF IGNACIO LANUZA IN                                 NORTHWEST IMMIGRANT RIGHTS PROJECT
     SUPP. OF RESP. TO DEF.’S MOT.                                           615 Second Avenue, Suite 400
     FOR FEES AND SANCTIONS – 5                                                        Seattle, WA 98104
     Case No. 2:14-CV-01641-BJR                                                       Tel. (206) 957-8611
